Exhibit 10.1

 

 

FIRST AMENDMENT TO

MASTER REPURCHASE AGREEMENT

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT (the “Amendment”), dated as
of September 28, 2009, is made and entered into among PULTE MORTGAGE LLC (the
“Seller”), COMERICA BANK (“Comerica”), as agent (in such capacity, the “Agent”)
and a Buyer, and the other financial institutions from time to time signatories
thereto (the “Buyers”).

RECITALS:

A.        The Agent, the Seller and the Buyers are parties to that certain
Master Repurchase Agreement dated as of May 15, 2009 (as amended or otherwise
modified from time to time, the “Repurchase Agreement”).

B.        The Agent, the Seller and the Buyers now desire to amend certain
provisions of the Repurchase Agreement as set forth herein.

AGREEMENT:

In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:

1.        Capitalized terms used and not otherwise defined in this Amendment
have the meanings specified in the Repurchase Agreement.

2.        In each place that they appear in each of the following provisions of
the Repurchase Agreement, the references to “Law” and “Laws” are hereby deleted
and replaced with “Legal Requirement” and “Legal Requirements”, respectively.

 

  •  

Schedule EL, clause 12

 

  •  

Schedule 15.3, clause (m), (q) and (v)(2) and (10)

3.        The words “any provision of any law” in Section 5.2(i) are hereby
deleted and replaced with “any Legal Requirement”.

4.        Section 17.12(e) to the Repurchase Agreement is hereby amended and
restated as follows:

“(e) Seller Cure Right. If Seller fails to comply with Section 17.12(d) of this
Agreement for any fiscal quarter (“Applicable Testing Quarter”), then Seller
shall have the right (the “Cure Right”) to have Net Income increased, for
purposes of calculating the Seller’s Net Income under Section 17.12(d) for such
Applicable Testing Quarter, by an amount equal to the Contribution Amount,
subject to the following:



--------------------------------------------------------------------------------

(i) for purposes of this clause (e), “Contribution Amount” shall mean an amount
equal to the difference between the actual amount of the Seller’s Net Income for
such quarter and the amount of Net Income the Seller was required to have for
such quarter under Section 17.12(d), plus $1.00;

(ii) Seller must deliver a written notification (the “Cure Notice”) to the Agent
that it intends to exercise the Cure Right under this clause (e) no later than
three (3) Business Days after the earlier of (x) the date that the compliance
certificate for such Applicable Testing Quarter is required to be delivered
pursuant to Section 16.4(a) hereof and (y) the date that the compliance
certificate for such Applicable Testing Quarter is actually delivered to the
Agent (the “Cure Notification Date”);

(iii) Seller must receive the Contribution Amount from the Parent no later than
the thirtieth (30th) Business Day after the earlier of (x) the date that the
compliance certificate for such Applicable Testing Quarter is required to be
delivered pursuant to Section 16.4(a) hereof and (y) the date that the
compliance certificate for such Applicable Testing Quarter is actually delivered
to the Agent (the “Cure Date”);

(iv) the Seller may exercise the Cure Right no more than two times during the
life of this Agreement, and, notwithstanding anything to the contrary herein,
with respect to the second exercise of such Cure Right, the Contribution Amount
shall not exceed $5,000,000;

(v) for purposes of any Applicable Measuring Period in which a quarter occurs as
to which the Seller exercised a cure right under this clause (e), the
Contribution Amount shall be reflected in the determination of the Seller’s Net
Income for such quarter; and

(vi) notwithstanding anything in this Agreement to the contrary, any
noncompliance with Section 17.12(d) of this Agreement shall not constitute a
Default or an Event of Default until the earlier of (x) the day after the Cure
Notification Date, if no Cure Notification has been delivered within the Cure
Notification Period, and (y) the Cure Date, if the Contribution Amount has not
been applied on or prior to the Cure Date; provided, that during the Cure
Notification Period, and during the Cure Period if a Cure Notice has been
delivered within the Cure Notification Period, the Seller shall not be permitted
to request any Transactions.”

5.        Section 20.2 to the Repurchase Agreement is hereby amended and
restated as follows:

 

2



--------------------------------------------------------------------------------

“20.2 Indemnity. The Seller shall pay, and indemnify, defend and hold harmless
the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (collectively “Indemnified Parties”
and each an “Indemnified Party”) from and against, the “Indemnified
Liabilities”, which means any and all claims, liabilities, obligations, losses,
damages, penalties, judgments, suits, disbursements and reasonable out-of-pocket
costs and expenses (including attorneys’ fees and disbursements of in-house or
outside counsel) of any kind whatsoever that may be imposed upon, incurred by or
asserted against any of the Indemnified Parties in any way relating to or
arising out of any of the Repurchase Documents or any of the transactions
contemplated thereby or the use of proceeds or proposed use of proceeds thereof,
including, but not limited to, (a) Seller’s failure to comply with, or breach
of, any provision of any of the Repurchase Documents, or (b) the failure of
Seller, any Indemnified Party or any Purchased Loan to comply with, observe or
perform any Legal Requirement with respect to any Purchased Loan; provided,
however, that to the extent, if any, that any Indemnified Liabilities are caused
by any Indemnified Party’s gross negligence or willful misconduct, the indemnity
payable to that Indemnified Party shall be equitably and proportionately
reduced, although (i) to the full extent permitted under applicable law, such
indemnity shall not be reduced on account of such claims, liabilities, etc. to
any extent (x) owed, in whole or in part, under any claim or theory of strict
liability, or (y) caused or contributed to by any Indemnified Party’s sole or
concurrent ordinary negligence that does not amount to gross negligence or
willful misconduct, it being the Seller’s intention to hereby indemnify the
Indemnified Parties against their own strict liability and their own sole or
concurrent ordinary negligence, and (ii) such gross negligence and willful
misconduct exception to the foregoing indemnity shall, in the case of any
failure under paragraph (b) above, only be applicable to a failure which first
occurs subsequent to termination by Agent of Seller’s rights as Servicer under
Section 19.7 hereof.”

6.        Reassertion of Representations and Warranties, No Default.    The
Seller hereby represents and warrants that on and as of the date hereof and
after giving effect to this Amendment (a) all of the representations and
warranties contained in the Repurchase Agreement are true, correct and complete
in all material respects as of the date hereof as though made on and as of such
date, except for changes permitted by the terms of the Repurchase Agreement, and
(b) no Default or Event of Default has occurred and is continuing.

7.        Authority, No Conflict, No Consent Required.    The Seller represents
and warrants that the Seller has the limited liability company power and
authority to enter into this Amendment and has duly authorized as appropriate
the execution and delivery of this

 

3



--------------------------------------------------------------------------------

Amendment by proper limited liability company action and none of the agreements
contained herein contravene or constitute a default under any agreement,
instrument or indenture to which the Seller is a party or a signatory or any
provision of the Seller’s Articles of Organization, Operating Agreement or any
other agreement or requirement of law, or result in the imposition of any Lien
on any of its property under any agreement binding on or applicable to the
Seller or any of its property except, if any, in favor of the Buyers. The Seller
represents and warrants that no consent, approval or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Seller of this Amendment or the performance of obligations of
the Seller herein described, except for those which the Seller has obtained or
provided and as to which the Seller has delivered certified copies of documents
evidencing each such action to the Buyers.

8.        No Adverse Claim.  The Seller hereby warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Seller a basis to assert a defense, offset or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.

9.        Conditions Precedent.    The effectiveness of the amendments hereunder
shall be subject to satisfaction of the following conditions precedent:

 

  (a)

Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers; and

 

  (b)

Receipt by the Agent of an amendment fee in an amount equal to $75,000, for
distribution in equal amounts to the Buyers.

10.        Ratifications.   The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Repurchase Agreement and the other Repurchase Documents and except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.

11.        Survival.      The representations and warranties made by the Seller
in this Amendment shall survive the execution and delivery of this Amendment.

12.        Reference to Repurchase Agreement.     Each of the Repurchase
Documents, including the Repurchase Agreement and any and all other agreements,
documents, or instruments now or hereafter executed and delivered pursuant to
the terms hereof or pursuant to the terms of the Repurchase Agreement as amended
hereby, are hereby amended so that any reference in such Repurchase Documents to
the Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.

13.        Applicable Law.     This Amendment shall be governed by and construed
in accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.

14.        Successors and Assigns.    This Amendment is binding upon and shall
inure to the benefit of the Agent, the Buyers, the Seller and their respective
successors and assigns, except

 

4



--------------------------------------------------------------------------------

that the Seller may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of each of the Buyers.

15.        Counterparts.    This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

16.        Headings.   The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

17.        ENTIRE AGREEMENT.       THIS AMENDMENT AND THE OTHER REPURCHASE
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

[Remainder of This Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

PULTE MORTGAGE, LLC, as Seller /s/ David M. Bruining Title: SVP/CFO Date:
September 28, 2009 COMERICA BANK, as Agent and as a Buyer /s/ Paul G. Dufault
Title: Vice President Date: September 28, 2009 BANK OF AMERICA, as a Buyer /s/
Leslie Nannen Title: Senior Vice President Date: September 28, 2009 SUNTRUST
BANK, as a Buyer /s/ W. John Wendler Title: Senior Vice President Date:
September 28, 2009

Signature Page to First Amendment to Master Repurchase Agreement